UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-06071 DWS Institutional Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:9/30 Date of reporting period: 6/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as of June 30, 2010(Unaudited) DWS Global Inflation Plus Fund Principal Amount ($) Value ($) Corporate Bond 2.6% Financials Pacific Life Global Funding, 144A, 4.356% *, 6/2/2018 (Cost $5,000,000) Mortgage-Backed Securities Pass-Throughs 1.2% Government National Mortgage Association, 5.0%, 4/1/2038 (a)(Cost $2,113,438) Asset-Backed 1.1% Credit Card Receivables Citibank Omni Master Trust, "A8", Series 2009-A8, 144A, 2.45% *, 5/16/2016 Discover Card Master Trust, "A2", Series 2007-A2, 0.877% *, 6/15/2015 Total Asset-Backed (Cost $2,005,273) Collateralized Mortgage Obligation 0.8% Federal National Mortgage Association, "FT", Series 2003-102, 0.747% *, 10/25/2033 (Cost $1,468,916) Government & Agency Obligations 90.0% Other Government Related (b) 0.8% International Bank for Reconstruction & Development, 5.05% *, 1/14/2025 US Government Sponsored Agency 3.7% Federal National Mortgage Association, 2.564% *, 8/8/2011 US Treasury Obligations 85.5% US Treasury Bills: 0.057% **, 8/26/2010 (c) 0.212% **, 4/7/2011 (c) 0.22% **, 9/16/2010 (d) 0.232% **, 10/7/2010 (c) US Treasury Inflation-Indexed Bonds: 1.75%, 1/15/2028 (e) 2.125%, 2/15/2040 2.375%, 1/15/2025 (e) 2.5%, 1/15/2029 3.625%, 4/15/2028 (e) US Treasury Inflation-Indexed Notes: 0.625%, 4/15/2013 (e) 1.25%, 4/15/2014 1.375%, 7/15/2018 1.625%, 1/15/2015 1.625%, 1/15/2018 (e) 1.875%, 7/15/2015 2.0%, 4/15/2012 (e) 2.0%, 1/15/2016 (e) US Treasury Note, 3.625%, 2/15/2020 Total Government & Agency Obligations (Cost $159,132,327) Shares Value ($) Securities Lending Collateral 44.0% Daily Assets Fund Institutional, 0.27% (f) (g) (Cost $81,411,192) Cash Equivalents 4.7% Central Cash Management Fund, 0.21% (f) (Cost $8,672,109) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $259,803,255) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * These securities are shown at their current rate as of June 30, 2010.Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $261,952,076.At June 30, 2010, net unrealized appreciation for all securities based on tax cost was $5,103,697.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $7,467,581 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,363,884. (a) When-issued or delayed delivery security included. (b) Government-backed debt issued by financial companies or government sponsored enterprises. (c) At June 30, 2010, this security has been pledged, in whole or in part, as collateral for open commodity-linked rate swaps. (d) At June 30, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) All or a portion of these securities were on loan. The value of all securities loaned at June 30, 2010 amounted to $78,288,282 which is 42.3% of net assets. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Australian Treasury Bond AUD 9/15/2010 2 10 Year Japanese Government Bond JPY 9/9/2010 12 10 Year US Treasury Note USD 9/21/2010 49 5 Year US Treasury Note USD 9/30/2010 Federal Republic of Germany Euro-Schatz EUR 9/8/2010 41 United Kingdom Long Gilt Bond GBP 9/28/2010 13 Total unrealized appreciation At June 30, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Canadian Government Bond CAD 9/21/2010 61 ) 2 Year US Treasury Note USD 9/30/2010 61 ) 90 Day Eurodollar USD 9/13/2010 5 ) 90 Day Eurodollar USD 12/13/2010 5 ) 90 Day Eurodollar USD 3/14/2011 5 ) 90 Day Eurodollar USD 6/13/2011 5 ) 90 Day Eurodollar USD 9/19/2011 5 ) Federal Republic of Germany Euro-Bund EUR 9/8/2010 ) Total unrealized depreciation ) At June 30, 2010, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) Unrealized Appreciation/ (Depreciation) ($) Long Positions 7/22/2010 0.122% UBS Basket 7/22/2010 0.49% Citi Cube Basket 7/22/2010 0.50% DJUBS – Goldman Sachs Enhanced Strategy E95 7/22/2010 0.38% DJUBS - Overall 7/22/2010 0.50% Barclays CapitalPure Beta Short Positions 7/22/2010 0.10% DJUBS – Overall 7/22/2010 0.15% DJUBS - Overall 7/22/2010 0.09% DJUBS - Overall Total net unrealized depreciation At June 30, 2010, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 9/15/2010 9/15/2014 Fixed — 3.15% Floating — LIBOR At June 30, 2010, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 5/28/2010 6/1/2012 0.450% Global Interest Rate Strategy Index Counterparties: 1 UBS AG 2 Citigroup, Inc. 3 Barclays Bank PLC 4 The Goldman Sachs & Co. 5 Morgan Stanley DJUBS: Dow Jones-UBS Commodity Index LIBOR: London InterBank Offered Rate At June 30, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 8/18/2010 UBS AG GBP USD 8/18/2010 Royal Bank of Scotland PLC Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD AUD 8/18/2010 ) Royal Bank of Scotland PLC USD CAD 8/18/2010 ) UBS AG USD NOK 8/18/2010 ) Royal Bank of Scotland PLC USD NZD 8/18/2010 ) Royal Bank of Scotland PLC USD SEK 8/18/2010 ) UBS AG CHF USD 8/18/2010 ) Royal Bank of Scotland PLC JPY USD 8/18/2010 ) UBS AG Total unrealized depreciation ) Currency Abbreviation AUD Australian Dollar JPY Japanese Yen CAD Canadian Dollar NOK Norwegian Krone CHF Swiss Franc NZD New Zealand Dollar EUR Euro SEK Swedish Krona GBP British Pound USD United States Dollar Investment in Subsidiary The Fund may seek exposure to the commodities markets by investing a portion of its assets in a wholly owned subsidiary organized under the laws of the Cayman Islands (the "Subsidiary"). Among other investments, the Subsidiary may invest in commodity-linked derivative instruments such as swaps and futures contracts. The Subsidiary may also invest in debt securities, some of which are intended to serve as margin or collateral for the Subsidiary's derivative positions. As of June 30, 2010, the Fund held $4,241,600 in the Subsidiary, representing 2.3% of the Fund's net assets. The Fund’s Investment Portfolio has been consolidated and includes the accounts of the Fund and the Subsidiary. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Fixed Income Investments(h) Corporate Bonds $
